   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 1 of 12 PageID #:183




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           WESTERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )      No. 17 CR 50054
       vs.                                   )      Judge Philip G. Reinhard
                                             )
GREGORY GREENE                               )

              UNITED STATES= SENTENCING MEMORANDUM
                    REGARDING GREGORY GREENE

      The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, respectfully submits the

following Sentencing Memorandum Regarding Gregory Greene:

                                 BACKGROUND

      A.     Offense Conduct

      Defendant has pleaded guilty, pursuant to a plea agreement, to count one of

the indictment, which charged defendant with transportation of child pornography,

in violation of Title 18, United States Code, Section 2252(a)(1) and 2252A(b)(1). In

addition, defendant admitted to relevant conduct involving transporting and

possessing additional child pornography in violation of Title 18, United States Code,

Sections 2252A(a)(1) and 2252A(a)(5)(B).

      Specifically, in 2016, defendant was using a peer to peer (PTP) network on the

internet to obtain and share images of child pornography with other users of the PTP

network. Defendant was doing so using IP address 67.176.210.243, which was the IP

address assigned to the defendant’s residence located on Evelyn Street in Rockford,
   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 2 of 12 PageID #:184




Illinois at the time. On May 31, 2016, software being run by law enforcement

completed the download of the following file from the P2P network from defendant’s

IP address: “!... 2014-07 3yo nice cumshot wow colibri magic time .3gp.” The movie

file depicted the lewd exhibition of the unclothed breasts, pubic area, vagina, buttocks

and anus of a female toddler-age child who is depicted lying on her back with her legs

up. Her genitalia is the focal point of the video. An adult male subject spreads the

child's genitalia and rubs his exposed penis on the child's genitalia and anus. The

video ends with the adult male ejaculating on the child. Defendant admits that he

knowingly shared this child pornography video with other users over the PTP

network that he was using to access and share child pornography, which allowed the

transportation of the video to law enforcement.

      Between March 2016 and November 2016, law enforcement officers

downloaded 21 images/videos of child pornography via the PTP network from

defendant.   These downloads included a download of the following file:            ““(18

Prohibited Non Corrections) 6 Year Old Immature Kindergarten Child Insertion

_52_G_0 10 _5B _ _C68_.avi.” This video file depicts the lewd exhibition of the

unclothed pubic area and vagina of a pre-pubescent female child engaged in sexual

intercourse with an unclothed adult male penis.

      In addition, on or about December 13, 2016, at Rockford, in the Northern

District of Illinois, Western Division, defendant knowingly possessed material,

namely, an Acer model Aspire desktop computer, containing a 1 terabyte hard drive,

with serial number 5VP8Y761, and a red 16 gigabyte Verbatim thumb drive, that
                                           2
   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 3 of 12 PageID #:185




contained an image of child pornography as defined in Title 18, United States Code,

Section 2256(8)(A), involving a minor who had not attained 12 years of age, such

image having been mailed, shipped, and transported using any means and facility of

interstate or foreign commerce, and such image having been produced using

materials that had been mailed, shipped, and transported in and affecting interstate

and foreign commerce by any means in violation of Title 18, United States Code,

Sections 2252A(a)(5)(B) and 2252A(b)(2).

      Specifically, on December 13, 2016, at his residence on Evelyn Street in

Rockford, Illinois, defendant possessed approximately 1,650 images of child

pornography on an Acer model Aspire desktop computer, which contained a 1

terabyte hard drive. Some of those images involved minors younger than 12 years

old. Defendant also possessed a red 16 gigabyte Verbatim thumb drive that contained

approximately 1,200 images of child pornography and videos containing child

pornography, some of which involved minors younger than 12 years old. In particular

these two items contained both images and videos depicting child pornography, many

of which involved prepubescent minors. Both the Acer desktop computer and the red

Verbatim thumb drive were manufactured outside of Illinois and therefore were

produced using materials that had been mailed, shipped, and transported in and

affecting interstate commerce.

      On the day that the search warrant was executed at defendant’s residence, he

made a statement to law enforcement officers. He said that he installed the PTP

network on his computer a while ago and that he knows the PTP newwork is a peer
                                           3
   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 4 of 12 PageID #:186




to peer sharing program.        Greene said that he has been downloading child

pornography for a few years, but said that he did not know why he is doing it. He

lets eMule run 24/7 and puts in search terms and saves the files on his computer

under separate folders. He had his PTP network set up to download directly to a

folder on his computer. Greene said that he has been on the PTP network since 2008

and has been looking at child pornography since then.

      B.     Guidelines Calculation

       The government agrees with the Sentencing Guidelines calculation set forth

in the PSR. The PSR concludes that the statutory minimum term of imprisonment

is 15 years and the advisory guideline range is 180-188 months. PSR 124-145.

                                      ARGUMENT

      Pursuant to the plea agreement, at sentencing the government is free to

recommend any sentence it deems appropriate. R. 33, ¶ 11. Given the very serious

nature of the offense conduct in this case – sexual exploitation of children -- the

government’s position is that a within-guideline sentence is the appropriate sentence

in this case. Such a sentence is sufficient, but not greater than necessary to comply

with the goals of sentencing.

      Criminal    sentencing    has    four       purposes   B   retribution,   deterrence,

incapacitation, and rehabilitation. United States v. Milbourn, 600 F.3d 808, 812 (7th

Cir. 2010). In determining the sentence to impose in a particular case, the court is

to consider “the nature and circumstances of the offense and the history and

characteristics of the defendant.     18 U.S.C. § 3553(a)(1).       The court is then to
                                              4
   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 5 of 12 PageID #:187




determine a sentence that is sufficient, but not greater than necessary, to comply

with the following purposes:

      (A) to reflect the seriousness of the offense, to promote respect for the

      law, and to provide just punishment for the offense;

      (B) to afford adequate deterrence to criminal conduct;

      (C) to protect the public from further crimes of the defendant; and

      (D) to provide the defendant with needed educational or vocational

      training, medical care, or other correctional treatment in the most

      effective manner.

See 18 U.S.C. § 3553(a)(2)(A)-(D).

      The serious nature and circumstances of the offense mandate a sentence

within the advisory guideline range. By his own admission, defendant has been

downloading, viewing and sharing child pornography for years. This isn’t a defendant

who accidentally viewed or obtained images of minors, thinking that they were 18 or

over. Defendant intentionally downloaded thousands of images and videos depicting

child pornography, many of which involved prepubescent minors.              Worse, he

knowingly made his prolific collection available to others. By doing this, he continued

the victimization of the children depicted in the child pornography. Because his

collection was available to others, an undercover law enforcement officer was able to

download the file containing child pornography that forms the basis for the

transportation charges in the indictment.


                                            5
   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 6 of 12 PageID #:188




       The defendant’s transportation and possession of child pornography is not a

victimless crime. Each child depicted in the images and videos went through a

horrible experience and continues to relive that suffering and endure new suffering

because of the defendant’s actions.        The defendant’s victims are numerous.

Defendant transported and possessed images and videos of approximately 121

different victim series presenting one or more children who have been identified by

law enforcement. Victims or family members of the victims represented in some of

those series submitted Victim Impact Statements, which were submitted to the

Court, Probation, and the defense as attachments to the PSR and in a supplemental

PSR.    The government directs the Court’s attention to these Victim Impact

Statements. Each is important. The victims and their families articulate far better

than any attorney could what it feels like to have pictures and videos of one’s abuse

irrevocably and repeatedly circulated on the internet for others’ sexual gratification

For example:

       Lighthouse Series Victim

       I know that my image is being downloaded and watched by these kiddy
       porn perverts all across the country. I worry that they know who I am.
       I worry that they will come and look for me. I worry that they will come
       and hurt my family. I am terrified that someone is stalking me. . . .
       What I have lost is irreplaceable, but I want some form of justice to help
       me become a survivor and not just a victim of this continuing abuse. In
       my opinion there is no fixing them. They are truly a whole different
       form of monster. I believe these perpetrators deserve to be locked away
       the key thrown away.




                                           6
   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 7 of 12 PageID #:189




      Jenny

      I was only seven when my predator began molesting me and
      photographing me. It went on for two years before they found him on
      the internet sending pictures of me to men. . . . I worry about the pictures
      of me that are out there and I hate that others see them. I have feared
      over the years that someone would recognize me in public. I wish only
      that every single one can be found and destroyed someday. It is
      upsetting thinking about them and I want them to go to jail for doing it.
      Not many people know what happened to me and if they know anything
      it is not the whole truth. I don’t want people to know and I want to
      forget it but I cannot do that all the time.

      Unfortunately, not all victims have been identified, but all of the children

depicted in the videos and images that defendant possessed and transported are real

victims of defendant’s sexual exploitation. Every one of those children has a name

and parents or guardians, possibly siblings and friends. And just like the victims who

submitted victim impact statements, they suffer the lasting impact of the ongoing

distribution of the videos or images of their past sexual abuse.

      Regarding defendant=s history and characteristics, this is defendant’s third

strike. He has twice previously been arrested for child pornography offenses and been

given what amounts to a slap on the wrist each time. Not surprisingly, he has not

been deterred. A serious sentence within the guidelines is appropriate in this case.

      A serious and meaningful custodial sentence in this case is needed to convey

to the defendant and the public the seriousness of the defendant’s offense. He sought

out child pornography because it interested and aroused him. He sought out and

found images of prepubescent minors being sexually exploited and ended up in

possession of thousands of images and videos child pornography.        He did this after

                                           7
   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 8 of 12 PageID #:190




twice previously being caught in possession of child pornography. A lengthy sentence

within the guidelines will show the seriousness of the offense and deter this

defendant and others from engaging in conduct like this in the future.

      The sentence in this case should also provide just punishment and promote

respect for the law.      Transportation and possession of child pornography are

extraordinarily serious offenses that threaten the safety of our children and

communities. Congress and the courts have repeatedly reinforced this principle. The

legislative history of the Child Pornography Prevention Act of 1996, Pub. L. No. 104-

208, § 121 (codified at 18 U.S.C. § 2252A) demonstrates that Congress recognized the

destructive impact that the manufacture of child pornography has on the victim:

“Congress finds that … where children are used in its production, child pornography

permanently records the victim’s abuse, and its continued existence causes the child

victims of sexual abuse continuing harm by haunting those children in future years

…” S. Rep. No. 104-358, 1996 WL 506545, § 2(2) (Aug. 27, 1996). The trafficking of

child pornography affects not only the children involved in the particular

pornography, but other children and society in general as well. As Congress

recognized in enacting the federal child pornography statute, the trafficking of child

pornography “inflames the desires of child molesters, pedophiles, and child

pornographers who prey on children, thereby increasing the creation and distribution

of child pornography and the sexual abuse and exploitation of actual children who

are victimized as a result of the existence and use of these materials.” Id. at § 2(10)(B).


                                             8
   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 9 of 12 PageID #:191




Further, Congress pointed out that “prohibiting the possession and viewing of child

pornography will encourage the possessors of such material to rid themselves or

destroy the material, thereby helping to protect the victims of child pornography and

to eliminate the market for the sexual exploitative use of children …” Id. at § 2(12).

      By transporting and possessing child pornography, the defendant perpetuated

the victims’ abuse and helped to preserve a permanent record of it. Congress has

concluded that this conduct warrants a significant prison term. Many courts have

explained why. In United States v. Goldberg, the Seventh Circuit reversed the

sentence imposed by the district court judge in a child pornography possession case.

In so doing, the Seventh Circuit stated,

      The district judge was influenced by the erroneous belief that a sentence
      affects only the life of the criminal and not the lives of his victims. Young
      children were raped in order to enable the production of the pornography
      that the defendant both downloaded and uploaded – both consumed
      himself and disseminated to others. The greater the customer demand
      for child pornography, the more that will be produced. Sentences
      influence behavior, or so at least Congress thought when in 18 U.S.C. §
      3553(a) it made deterrence a statutory sentencing factor. The logic of
      deterrence suggests that the lighter the punishment for downloading
      and uploading child pornography, the greater the customer demand for
      it and so the more will be produced.

491 F.3d 668, 672 (7th Cir. 2007) (citations omitted).

In short, “the ‘victimization’ of the children involved does not end when the

pornographer’s camera is put away.” United States v. Norris, 159 F.3d 926, 929 (5th

Cir. 1998). Even had the defendant simply possessed child pornography, he

“perpetuate[d] the abuse initiated by the producer of materials” because the

pornography creates a “permanent record of the children’s participation and the harm
                                           9
   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 10 of 12 PageID #:192




to the child is exacerbated by their circulation.” Id. (quoting New York v. Ferber, 458

U.S. 747, 759 (1982)); see Osborne v. Ohio, 495 U.S. 103, 111 (1990) (“The

pornography’s continued existence causes the child victims continuing harm by

haunting the children for years to come.”); United States v. Sherman, 268 F.3d 539,

547 (7th Cir. 2001) (“The possession, receipt and shipping of child pornography

directly victimizes the children portrayed by violating their right to privacy, and in

particular violating their interests in avoiding the disclosure of personal matters.”);

United States v. Goff, 501 F.3d 250, 259 (3rd Cir. 2007) (“Consumers such as

[defendant] who ‘merely’ or ‘passively’ receive or possess child pornography directly

contribute to this continuing victimization. … [H]is voyeurism has actively

contributed to a tide of depravity that Congress, expressing the will of our nation, has

condemned in the strongest terms.”). A significant period of incarceration is necessary

to deter the defendant and others from committing similar crimes in the future, to

promote respect for the law, and to protect the public.

      These factors therefore support a custodial sentence within the Guidelines

range of 180 to 188 months.

Restitution

      As set forth in the plea agreement, defendant has agreed to pay both

mandatory restitution as well as restitution arising from the relevant conduct,

pursuant to Title 18, United States Code Sections 3663(a)(3) and 3664, in an amount

to be determined at sentencing. R. 33, ¶ 13-14. A total of 7 victims represented by

attorneys have made claims for restitution in this case. The government, defense
                                           10
   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 11 of 12 PageID #:193




counsel, and the victims’ attorneys are attempting to come to an agreement regarding

the restitution claims. A further filing may be submitted in advance of sentencing

regarding restitution.

                                 CONCLUSION

      For the reasons set forth above, the government respectfully requests that

defendant be sentenced to a custodial sentence within the guidelines range of 180 to

188 months’ imprisonment.

                                      Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney


                                   By: /s/ Margaret J. Schneider
                                     MARGARET J. SCHNEIDER
                                     Assistant United States Attorney
                                     327 South Church Street–Room 3300
                                     Rockford, IL 61101
                                     (815) 987-4458




                                         11
   Case: 3:17-cr-50054 Document #: 37 Filed: 10/04/19 Page 12 of 12 PageID #:194




                  CERTIFICATE OF FILING AND SERVICE

      I, MARGARET J. SCHNEIDER, certify that on October 4, 2019, in accordance

with the General Order on Electronic Case Filing (ECF), the following document:

              UNITED STATES= SENTENCING MEMORANDUM
                    REGARDING GREGORY GREENE

was served pursuant to the district court’s ECF system as to ECF filers.



                                          /s Margaret J. Schneider
                                       MARGARET J. SCHNEIDER
                                       Assistant United States Attorney
                                       327 South Church Street–Room 3300
                                       Rockford, Illinois 61101
                                       815-987-4458
